351 S.W.3d 249 (2011)
Marvin J. NORMAN, Plaintiff/Appellant,
v.
ANIMAL EMERGENCY CLINIC, Defendant/Respondent.
No. ED 95883.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2011.
*250 Stephen A. Walsh, Law Offices of Stephen A. Walsh, St. Louis, MO, for appellant.
Katherine J. Hausman, Law Offices of Rouse and Cary, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Plaintiff appeals from an adverse judgment in an action to recover damages from injuries suffered when he was bitten by his dog while it was being examined by a veterinarian. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).